Title: 31st.
From: Adams, John Quincy
To: 


       This morning Mr. Chaumont came to the College, with Mr. Toscan, and two other french gentlemen, Mr. Issotier, and Mr. Serano. We went and saw all the curiosities belonging to the Col­lege, which are not very numerous. There are several exceeding fine pictures done by Mr. Copley, all portraits. The library is good, without being magnificent. We all paid a visit to Mr. Willard the president of the College. The other gentlemen left me with him, and after he had made enquiries concerning my acquisitions: he advised me to wait till next spring before I offer: and then enter for three months in the junior Sophister Class. I left him and return’d to the gentlemen. We went back to Boston, and got there at about 11. I paid a number of visits, and dined with Deacon Storer. After dinner I went with Mr. Chaumont and visited Mr. Cushing the lieutenant Governor: but he was not at home. I met Mr. Appleton, and went with him to his father’s house. Return’d in the evening to Mr. Storer’s, and supped there. Rec’d a letter from my Sister, through N. York.
      